Citation Nr: 1410936	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  08-04 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a back disorder with nerve involvement.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to September 1976.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2008 the Veteran testified at a hearing before RO personnel.  A transcript of that hearing is of record.

In September 2011, the Board reopened the claim on appeal and remanded the case for further development. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay to this appeal.  However, review of the record reveals that further action on the Veteran's claim is warranted. 

The September 2011 Board remand noted that the Veteran's VA treatment records were incomplete.  The RO/AMC was instructed to obtain all relevant records from June 2010 from the Baltimore VA Medical Center and associate them with the claims file.  A review of the paper claims file and paperless electronic claims files, reveals no indication that VA treatment records were requested.  Therefore, the records must be obtained prior to readjudication of the Veteran's claim.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  The RO's failure to obtain the treatment records constitutes a Stegall violation.  See Stegall v. West, 11 Vet. App. 268 (1998).  Consequently, the claim must be remanded for compliance with the Board's prior instruction.

The Veteran did not respond to the September 2011 letter asking him to complete a release form for Johns Hopkins Bay View Hospital and asking whether he has received or applied for benefits from the Social Security Administration.  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been submitted.  See 38 C.F.R. § 3.159(c)(1).  The duty to assist the Veteran with this claim, however, is not a one-way street and if the Veteran wishes help in developing his claim, he cannot passively wait for assistance in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  The Veteran is free to submit this evidence on remand; however, until the Veteran provides the information requested in the September 2011 letter, no further action by VA is required. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records from the Baltimore VA Medical Center dating since June 2010.  If no relevant records exist, the claims file should be annotated to reflect such and the Veteran notified of such. 

2.  Thereafter, the RO/AMC should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and given the opportunity to respond thereto before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


